     Case 2:21-cv-00454 Document 1 Filed 01/27/21 Page 1 of 42 PageID #: 1




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------------------------------------
STATE OF NEW YORK
SUPREME COURT COUNTY OF SUFFOLK
----------------------------------------------------------------------------
Oriska Corporation, individually and derivatively to
Carrier-Defendant Oriska Insurance Company,
                         Plaintiff,                               Notice of Removal
                                                                  Index No. EFCA 621892/2019
        v.                                                        Oneida Index EFCA2020-001276

NORTH SEA ASSOCIATES, LLC, - The Hamptons Center
               Employer-Defendant,

Bent Philipson, Benjamin Landa, Benjamin Fishoff
Ruth Hirsch, Pinchus Hoffman, Ronald Stern, Aaron Brecher
Alan Chopp, Eric Kalt, Jacob Pollack, Mayer Fiscl
Robert Kolman, Israel Pollack, Jeffrey Goldstein
Michael Pruzansky
                     Owner-Defendants,

Oriska Insurance Company,
                   Carrier-Defendant,

The Philipson Family Trust, The Schlesinger Family Trust,
Berkshire Group, Inc., Spencer Street Realty, Allstate ASO,
Inc., Allstate Administrators, Inc. Sam Schlesinger, Michael
Camilleri, Pitterman Family Trust, Wolf Eisenbach, National
Financial Service, Israel Zeigelman, Financial Service, Michael
Schweimmer, Grandview Brokerage, Inc. Isaac Muller. Broad
Coverage Services, Inc., SentosaCare, LLC, Martin
Schwartzman, Stella M. Vilardi, Raphael A. Weitzner,
Benjamin Landa, Ira Lipsius, Lipsius-Benhaim Law, LLP,
Whiteman Osterman & Hanna, LLP, Cullen and Dykman, LLP,
John Doe and other persons not yet identified,
                      Prohibited Transaction Defendants,

Andrew Cuomo as the Governor of the State of New York,
Linda A. Lacewell as Superintendent of Insurance of the State
of New York Department of Financial Services, Martha Lees as
General Counsel of the Department of Financial Services,
Roberta Reardon as the Commissioner of the State of New
York Department of Labor, Carolyn Robinson, Supervisor with
the New York State Department of Labor, Dr. Merryl H. Tisch,
Chairman of the State University of New York Board of
Trustees, the State University of New York, Scott Dietrich and

                                                   i
     Case 2:21-cv-00454 Document 1 Filed 01/27/21 Page 2 of 42 PageID #: 2




Peter Fountas of the Research Foundation of the State
University of New York, Howard A. Zucker, M.D., as the
Commissioner of the State of New York Department of Health,
                     State Officer Defendants,

Donna Hodge, Annette Hall, Karen Grant Williams Alexi Arias
as the Class Representatives of a Class of Employees of
Employer Defendants as the interests of the Class may appear,
                  Class Defendant,

Oriska Insurance Company as its interest may appear,
                   Carrier Defendant,

Rashbi Management, Inc., as its interest may appear,
                         Trust Defendant.
--------------------------------------------------------------------------
STATE OF NEW YORK
SUPREME COURT COUNTY OF SUFFOLK
----------------------------------------------------------------------------
Oriska Corporation, individually and derivatively to
Carrier-Defendant Oriska Insurance Company,
                         Plaintiff,                               Notice of Removal
                                                                  Index No. EFCA2019- 621891
        v.                                                        Oneida Index EFCA2020-001276

AVALON GARDENS REHABILITATION & HEALTH
CARE CENTER, LLC,
                Employer-Defendant,

Bent Phillipson, Benjamin Landa and Alan Chopp
                     Owner-Defendants,

The Philipson Family Trust, The Schlesinger Family Trust,
Berkshire Group, Inc., Spencer Street Realty, Allstate ASO,
Inc., Allstate Administrators, Inc. Sam Schlesinger, Michael
Camilleri, Pitterman Family Trust, Wolf Eisenbach, National
Financial Service, Israel Zeigelman, Financial Service, Michael
Schweimmer, Grandview Brokerage, Inc. Isaac Muller. Broad
Coverage Services, Inc., SentosaCare, LLC, Martin
Schwartzman, Stella M. Vilardi, Raphael A. Weitzner,
Benjamin Landa, Ira Lipsius, Lipsius-Benhaim Law, LLP,
Whiteman Osterman & Hanna, LLP, Cullen and Dykman, LLP,
John Doe and other persons not yet identified,
                      Prohibited Transaction Defendants,

Andrew Cuomo as the Governor of the State of New York,
Linda A. Lacewell as Superintendent of Insurance of the State

                                                  ii
     Case 2:21-cv-00454 Document 1 Filed 01/27/21 Page 3 of 42 PageID #: 3




of New York Department of Financial Services, Martha Lees as
General Counsel of the Department of Financial Services,
Roberta Reardon as the Commissioner of the State of New
York Department of Labor, Carolyn Robinson, Supervisor with
the New York State Department of Labor, Dr. Merryl H. Tisch,
Chairman of the State University of New York Board of
Trustees, the State University of New York, Scott Dietrich and
Peter Fountas of the Research Foundation of the State
University of New York, Howard A. Zucker, M.D., as the
Commissioner of the State of New York Department of Health,
                     State Officer Defendants,

Donna Hodge, Annette Hall, Karen Grant Williams Alexi Arias
as the Class Representatives of a Class of Employees of
Employer Defendants as the interests of the Class may appear,
                     Class Defendant,

Oriska Insurance Company as its interest may appear,
                   Carrier Defendant,

Rashbi Management, Inc., as its interest may appear,
                         Trust Defendant.
--------------------------------------------------------------------------
--
STATE OF NEW YORK
SUPREME COURT COUNTY OF KINGS
----------------------------------------------------------------------------
Oriska Corporation, individually and derivatively to
Carrier-Defendant Oriska Insurance Company,
                         Plaintiff,                               Notice of Removal
                                                                  Index No. EFCA2019-524009
        v.                                                        Oneida Index EFCA2020-001276

SHOREFRONT OPERATING, LLC (SEAGATE)
              Employer-Defendant,

Eli Feldman, Steven Topal, Ron Milch
Shmuel Lefkowitz, Jacob Friedman, Fred Abrams
                     Owner-Defendants,

The Philipson Family Trust, The Schlesinger Family Trust,
Berkshire Group, Inc., Spencer Street Realty, Allstate ASO,
Inc., Allstate Administrators, Inc. Sam Schlesinger, Michael
Camilleri, Pitterman Family Trust, Wolf Eisenbach, National
Financial Service, Israel Zeigelman, Financial Service, Michael
Schweimmer, Grandview Brokerage, Inc. Isaac Muller. Broad
Coverage Services, Inc., SentosaCare, LLC, Martin

                                                  iii
      Case 2:21-cv-00454 Document 1 Filed 01/27/21 Page 4 of 42 PageID #: 4




Schwartzman, Stella M. Vilardi, Raphael A. Weitzner,
Benjamin Landa, Ira Lipsius, Lipsius-Benhaim Law, LLP,
Whiteman Osterman & Hanna, LLP, Cullen and Dykman, LLP,
John Doe and other persons not yet identified,
                    Prohibited Transaction Defendants,

Andrew Cuomo as the Governor of the State of New York,
Linda A. Lacewell as Superintendent of Insurance of the State
of New York Department of Financial Services, Martha Lees as
General Counsel of the Department of Financial Services,
Roberta Reardon as the Commissioner of the State of New
York Department of Labor, Carolyn Robinson, Supervisor with
the New York State Department of Labor, Dr. Merryl H. Tisch,
Chairman of the State University of New York Board of
Trustees, the State University of New York, Scott Dietrich and
Peter Fountas of the Research Foundation of the State
University of New York, Howard A. Zucker, M.D., as the
Commissioner of the State of New York Department of Health,
                     State Officer Defendants,

Donna Hodge, Annette Hall, Karen Grant Williams Alexi Arias
as the Class Representatives of a Class of Employees of
Employer Defendants as the interests of the Class may appear,
                     Class Defendant,

Oriska Insurance Company as its interest may appear,
                   Carrier Defendant,

Rashbi Management, Inc., as its interest may appear,
                         Trust Defendant.
------------------------------------------------------------------------------------

STATE OF NEW YORK
SUPREME COURT COUNTY OF NASSAU
----------------------------------------------------------------------------
Oriska Corporation, individually and derivatively to
Carrier-Defendant Oriska Insurance Company,
                         Plaintiff,                               Notice of Removal
                                                                  Index No. EFCA2019-615382
        v.                                                        Oneida Index EFCA2020-001276

NASSAU OPERATING CO. LLC, - Nassau Rehab & Nursing
               Employer-Defendant,

Bent Philipson, Mayer Fischl, Esther Farkovits
Chana Lerner, Aaron Becher, George Klein
Robyn Weiss, Shelly Nakdimen, David Bloom

                                                         iv
      Case 2:21-cv-00454 Document 1 Filed 01/27/21 Page 5 of 42 PageID #: 5




Larry Klein, Michael Schwartz, Alvin Benjamin
                     Owner-Defendants,


The Philipson Family Trust, The Schlesinger Family Trust,
Berkshire Group, Inc., Spencer Street Realty, Allstate ASO,
Inc., Allstate Administrators, Inc. Sam Schlesinger, Michael
Camilleri, Pitterman Family Trust, Wolf Eisenbach, National
Financial Service, Israel Zeigelman, Financial Service, Michael
Schweimmer, Grandview Brokerage, Inc. Isaac Muller. Broad
Coverage Services, Inc., SentosaCare, LLC, Martin
Schwartzman, Stella M. Vilardi, Raphael A. Weitzner,
Benjamin Landa, Ira Lipsius, Lipsius-Benhaim Law, LLP,
Whiteman Osterman & Hanna, LLP, Cullen and Dykman, LLP,
John Doe and other persons not yet identified,
                      Prohibited Transaction Defendants,

Andrew Cuomo as the Governor of the State of New York,
Linda A. Lacewell as Superintendent of Insurance of the State
of New York Department of Financial Services, Martha Lees as
General Counsel of the Department of Financial Services,
Roberta Reardon as the Commissioner of the State of New
York Department of Labor, Carolyn Robinson, Supervisor with
the New York State Department of Labor, Dr. Merryl H. Tisch,
Chairman of the State University of New York Board of
Trustees, the State University of New York, Scott Dietrich and
Peter Fountas of the Research Foundation of the State
University of New York, Howard A. Zucker, M.D., as the
Commissioner of the State of New York Department of Health,
                     State Officer Defendants,

Donna Hodge, Annette Hall, Karen Grant Williams Alexi Arias
as the Class Representatives of a Class of Employees of
Employer Defendants as the interests of the Class may appear,
                     Class Defendant,

Oriska Insurance Company as its interest may appear,
                   Carrier Defendant,

Rashbi Management, Inc., as its interest may appear,
                         Trust Defendant.
------------------------------------------------------------------------------------
STATE OF NEW YORK
SUPREME COURT COUNTY OF NASSAU
----------------------------------------------------------------------------
Oriska Corporation, individually and derivatively to
Carrier-Defendant Oriska Insurance Company,

                                                         v
     Case 2:21-cv-00454 Document 1 Filed 01/27/21 Page 6 of 42 PageID #: 6




                     Plaintiff,                         Notice of Removal
                                                        Index No. EFCA2019-61548
       v.                                               Oneida Index EFCA2020-001276

PARK AVENUE OPERATING CO. LLC,
               Employer-Defendant,

Bent Phillipson, Mayer Fischl, Esther Farkovits,
Ruth Hirsch, Chana Lerner, George Adler,
Aaron Becher, George Klein, Robyn Weiss,
Shelly Nakdimen David Bloom Larry Klein
Michael Schwartz
                    Owner-Defendants

The Philipson Family Trust, The Schlesinger Family Trust,
Berkshire Group, Inc., Spencer Street Realty, Allstate ASO,
Inc., Allstate Administrators, Inc. Sam Schlesinger, Michael
Camilleri, Pitterman Family Trust, Wolf Eisenbach, National
Financial Service, Israel Zeigelman, Financial Service, Michael
Schweimmer, Grandview Brokerage, Inc. Isaac Muller. Broad
Coverage Services, Inc., SentosaCare, LLC, Martin
Schwartzman, Stella M. Vilardi, Raphael A. Weitzner,
Benjamin Landa, Ira Lipsius, Lipsius-Benhaim Law, LLP,
Whiteman Osterman & Hanna, LLP, Cullen and Dykman, LLP,
John Doe and other persons not yet identified,
                      Prohibited Transaction Defendants,

Andrew Cuomo as the Governor of the State of New York,
Linda A. Lacewell as Superintendent of Insurance of the State
of New York Department of Financial Services, Martha Lees as
General Counsel of the Department of Financial Services,
Roberta Reardon as the Commissioner of the State of New
York Department of Labor, Carolyn Robinson, Supervisor with
the New York State Department of Labor, Dr. Merryl H. Tisch,
Chairman of the State University of New York Board of
Trustees, the State University of New York, Scott Dietrich and
Peter Fountas of the Research Foundation of the State
University of New York, Howard A. Zucker, M.D., as the
Commissioner of the State of New York Department of Health,
                     State Officer Defendants,

Donna Hodge, Annette Hall, Karen Grant Williams Alexi Arias
as the Class Representatives of a Class of Employees of
Employer Defendants as the interests of the Class may appear,
                     Class Defendant,

Oriska Insurance Company as its interest may appear,

                                                   vi
      Case 2:21-cv-00454 Document 1 Filed 01/27/21 Page 7 of 42 PageID #: 7




                        Carrier Defendant,

Rashbi Management, Inc., as its interest may appear,
                       Trust Defendant.
      ------------------------------------------------------------------------------------

STATE OF NEW YORK
SUPREME COURT COUNTY OF QUEENS
----------------------------------------------------------------------------
Oriska Corporation, individually and derivatively to
Carrier-Defendant Oriska Insurance Company,
                         Plaintiff,                               Notice of Removal
                                                                  Index No. EFCA2019-718651
        v.                                                        Oneida Index EFCA2020-001276

NEW SURFSIDE NURSING HOME, LLC-Caring Family
Nursing & Rehab
                Employer-Defendant,

Benjamin Landa, Robert Bleier,
                  Owner-Defendants,

The Philipson Family Trust, The Schlesinger Family Trust,
Berkshire Group, Inc., Spencer Street Realty, Allstate ASO,
Inc., Allstate Administrators, Inc. Sam Schlesinger, Michael
Camilleri, Pitterman Family Trust, Wolf Eisenbach, National
Financial Service, Israel Zeigelman, Financial Service, Michael
Schweimmer, Grandview Brokerage, Inc. Isaac Muller. Broad
Coverage Services, Inc., SentosaCare, LLC, Martin
Schwartzman, Stella M. Vilardi, Raphael A. Weitzner,
Benjamin Landa, Ira Lipsius, Lipsius-Benhaim Law, LLP,
Whiteman Osterman & Hanna, LLP, Cullen and Dykman, LLP,
John Doe and other persons not yet identified,
                      Prohibited Transaction Defendants,

Andrew Cuomo as the Governor of the State of New York,
Linda A. Lacewell as Superintendent of Insurance of the State
of New York Department of Financial Services, Martha Lees as
General Counsel of the Department of Financial Services,
Roberta Reardon as the Commissioner of the State of New
York Department of Labor, Carolyn Robinson, Supervisor with
the New York State Department of Labor, Dr. Merryl H. Tisch,
Chairman of the State University of New York Board of
Trustees, the State University of New York, Scott Dietrich and
Peter Fountas of the Research Foundation of the State
University of New York, Howard A. Zucker, M.D., as the
Commissioner of the State of New York Department of Health,

                                                       vii
     Case 2:21-cv-00454 Document 1 Filed 01/27/21 Page 8 of 42 PageID #: 8




                      State Officer Defendants,

Donna Hodge, Annette Hall, Karen Grant Williams Alexi Arias
as the Class Representatives of a Class of Employees of
Employer Defendants as the interests of the Class may appear,
                  Class Defendant,

Oriska Insurance Company as its interest may appear,
                   Carrier Defendant,

Rashbi Management, Inc., as its interest may appear,
                         Trust Defendant.
---------------------------------------------------------------------------
STATE OF NEW YORK
SUPREME COURT COUNTY OF NASSAU
----------------------------------------------------------------------------
Oriska Corporation, individually and derivatively to
Carrier-Defendant Oriska Insurance Company,
                         Plaintiff,                               Notice of Removal
                                                                  Index No. EFCA2019-615372
        v.                                                        Oneida Index EFCA2020-001276

PINEGROVE MANOR II, LLC,- Grace Plaza

                      Employer-Defendant,

Benjamin Landa, Howard Fensterman, Robert Fensterman

                      Owner-Defendants,

The Philipson Family Trust, The Schlesinger Family Trust,
Berkshire Group, Inc., Spencer Street Realty, Allstate ASO,
Inc., Allstate Administrators, Inc. Sam Schlesinger, Michael
Camilleri, Pitterman Family Trust, Wolf Eisenbach, National
Financial Service, Israel Zeigelman, Financial Service, Michael
Schweimmer, Grandview Brokerage, Inc. Isaac Muller. Broad
Coverage Services, Inc., SentosaCare, LLC, Martin
Schwartzman, Stella M. Vilardi, Raphael A. Weitzner,
Benjamin Landa, Ira Lipsius, Lipsius-Benhaim Law, LLP,
Whiteman Osterman & Hanna, LLP, Cullen and Dykman, LLP,
John Doe and other persons not yet identified,
                      Prohibited Transaction Defendants,

Andrew Cuomo as the Governor of the State of New York,
Linda A. Lacewell as Superintendent of Insurance of the State
of New York Department of Financial Services, Martha Lees as
General Counsel of the Department of Financial Services,

                                                  viii
      Case 2:21-cv-00454 Document 1 Filed 01/27/21 Page 9 of 42 PageID #: 9




Roberta Reardon as the Commissioner of the State of New
York Department of Labor, Carolyn Robinson, Supervisor with
the New York State Department of Labor, Dr. Merryl H. Tisch,
Chairman of the State University of New York Board of
Trustees, the State University of New York, Scott Dietrich and
Peter Fountas of the Research Foundation of the State
University of New York, Howard A. Zucker, M.D., as the
Commissioner of the State of New York Department of Health,
                     State Officer Defendants,

Donna Hodge, Annette Hall, Karen Grant Williams Alexi Arias
as the Class Representatives of a Class of Employees of
Employer Defendants as the interests of the Class may appear,
                  Class Defendant,

Oriska Insurance Company as its interest may appear,
                   Carrier Defendant,

Rashbi Management, Inc., as its interest may appear,
                         Trust Defendant.
----------------------------------------------------------------------------
STATE OF NEW YORK
SUPREME COURT COUNTY OF QUEENS
----------------------------------------------------------------------------
Oriska Corporation, individually and derivatively to
Carrier-Defendant Oriska Insurance Company,
                         Plaintiff,                               Notice of Removal
                                                                  Index No. EFCA2019-718647
        v.                                                        Oneida Index EFCA2020-001276

LITTLE NECK CARE CENTER, LLC, AND
LITTLE NECK NURSING HOME LLC,

                        Employer-Defendant,

Bent Philipson, Esther Farkovitz,
                    Owner-Defendants,


The Philipson Family Trust, The Schlesinger Family Trust,
Berkshire Group, Inc., Spencer Street Realty, Allstate ASO,
Inc., Allstate Administrators, Inc. Sam Schlesinger, Michael
Camilleri, Pitterman Family Trust, Wolf Eisenbach, National
Financial Service, Israel Zeigelman, Financial Service, Michael
Schweimmer, Grandview Brokerage, Inc. Isaac Muller. Broad
Coverage Services, Inc., SentosaCare, LLC, Martin

                                                        ix
    Case 2:21-cv-00454 Document 1 Filed 01/27/21 Page 10 of 42 PageID #: 10




Schwartzman, Stella M. Vilardi, Raphael A. Weitzner,
Benjamin Landa, Ira Lipsius, Lipsius-Benhaim Law, LLP,
Whiteman Osterman & Hanna, LLP, Cullen and Dykman, LLP,
John Doe and other persons not yet identified,
                    Prohibited Transaction Defendants,

Andrew Cuomo as the Governor of the State of New York,
Linda A. Lacewell as Superintendent of Insurance of the State
of New York Department of Financial Services, Martha Lees as
General Counsel of the Department of Financial Services,
Roberta Reardon as the Commissioner of the State of New
York Department of Labor, Carolyn Robinson, Supervisor with
the New York State Department of Labor, Dr. Merryl H. Tisch,
Chairman of the State University of New York Board of
Trustees, the State University of New York, Scott Dietrich and
Peter Fountas of the Research Foundation of the State
University of New York, Howard A. Zucker, M.D., as the
Commissioner of the State of New York Department of Health,
                     State Officer Defendants,

Donna Hodge, Annette Hall, Karen Grant Williams Alexi Arias
as the Class Representatives of a Class of Employees of
Employer Defendants as the interests of the Class may appear,
                     Class Defendant,

Oriska Insurance Company as its interest may appear,
                   Carrier Defendant,

Rashbi Management, Inc., as its interest may appear,
                         Trust Defendant.
---------------------------------------------------------------------------

STATE OF NEW YORK
SUPREME COURT COUNTY OF QUEENS
----------------------------------------------------------------------------
Oriska Corporation, individually and derivatively to
Carrier-Defendant Oriska Insurance Company,
                         Plaintiff,                               Notice of Removal
                                                                  Index No. EFCA2019-71863
        v.                                                        Oneida Index EFCA2020-001276

BROOKHAVEN REHABILITATION AND HEALTH
CARE CENTER, LLC,
                Employer-Defendant

Benjamin Landa, Deborah Philipson, Mayer Fischl, Milton
Ostreicher, Teddy Lochtscher, Jack Janklowitz, Leonard

                                                         x
    Case 2:21-cv-00454 Document 1 Filed 01/27/21 Page 11 of 42 PageID #: 11




Janklowitz, Theodore Pollak, Gabriel Mordechey,
Aaron Unger, Rivky Goldberger, Toby Weinberger
David Freid, Pola, Becher, Yechiel Landa
                     Owner-Defendants,

The Philipson Family Trust, The Schlesinger Family Trust,
Berkshire Group, Inc., Spencer Street Realty, Allstate ASO,
Inc., Allstate Administrators, Inc. Sam Schlesinger, Michael
Camilleri, Pitterman Family Trust, Wolf Eisenbach, National
Financial Service, Israel Zeigelman, Financial Service, Michael
Schweimmer, Grandview Brokerage, Inc. Isaac Muller. Broad
Coverage Services, Inc., SentosaCare, LLC, Martin
Schwartzman, Stella M. Vilardi, Raphael A. Weitzner,
Benjamin Landa, Ira Lipsius, Lipsius-Benhaim Law, LLP,
Whiteman Osterman & Hanna, LLP, Cullen and Dykman, LLP,
John Doe and other persons not yet identified,
                      Prohibited Transaction Defendants,

Andrew Cuomo as the Governor of the State of New York,
Linda A. Lacewell as Superintendent of Insurance of the State
of New York Department of Financial Services, Martha Lees as
General Counsel of the Department of Financial Services,
Roberta Reardon as the Commissioner of the State of New
York Department of Labor, Carolyn Robinson, Supervisor with
the New York State Department of Labor, Dr. Merryl H. Tisch,
Chairman of the State University of New York Board of
Trustees, the State University of New York, Scott Dietrich and
Peter Fountas of the Research Foundation of the State
University of New York, Howard A. Zucker, M.D., as the
Commissioner of the State of New York Department of Health,
                     State Officer Defendants,

Donna Hodge, Annette Hall, Karen Grant Williams Alexi Arias
as the Class Representatives of a Class of Employees of
Employer Defendants as the interests of the Class may appear,
                     Class Defendant,

Oriska Insurance Company as its interest may appear,
                   Carrier Defendant,

Rashbi Management, Inc., as its interest may appear,
                         Trust Defendant.
---------------------------------------------------------------------------

STATE OF NEW YORK
SUPREME COURT COUNTY OF NASSAU
----------------------------------------------------------------------------

                                                        xi
    Case 2:21-cv-00454 Document 1 Filed 01/27/21 Page 12 of 42 PageID #: 12




Oriska Corporation, individually and derivatively to
Carrier-Defendant Oriska Insurance Company,
                     Plaintiff,                        Notice of Removal
                                                       Index No. EFCA2019-615286
       v.                                              Oneida Index EFCA2020-001276

BAYVIEW MANOR LLC, - South Point Plaza
              Employer-Defendant,

Bent Philipson, Benjamin Landa, Mayer Fischl, Girshas
Minster Alan Chopp, Simona Golman, Frank Ianucci,
Ronald Stern
                    Owner-Defendants,

The Philipson Family Trust, The Schlesinger Family Trust,
Berkshire Group, Inc., Spencer Street Realty, Allstate ASO,
Inc., Allstate Administrators, Inc. Sam Schlesinger, Michael
Camilleri, Pitterman Family Trust, Wolf Eisenbach, National
Financial Service, Israel Zeigelman, Financial Service, Michael
Schweimmer, Grandview Brokerage, Inc. Isaac Muller. Broad
Coverage Services, Inc., SentosaCare, LLC, Martin
Schwartzman, Stella M. Vilardi, Raphael A. Weitzner,
Benjamin Landa, Ira Lipsius, Lipsius-Benhaim Law, LLP,
Whiteman Osterman & Hanna, LLP, Cullen and Dykman, LLP,
John Doe and other persons not yet identified,
                      Prohibited Transaction Defendants,

Andrew Cuomo as the Governor of the State of New York,
Linda A. Lacewell as Superintendent of Insurance of the State
of New York Department of Financial Services, Martha Lees as
General Counsel of the Department of Financial Services,
Roberta Reardon as the Commissioner of the State of New
York Department of Labor, Carolyn Robinson, Supervisor with
the New York State Department of Labor, Dr. Merryl H. Tisch,
Chairman of the State University of New York Board of
Trustees, the State University of New York, Scott Dietrich and
Peter Fountas of the Research Foundation of the State
University of New York, Howard A. Zucker, M.D., as the
Commissioner of the State of New York Department of Health,
                     State Officer Defendants,

Donna Hodge, Annette Hall, Karen Grant Williams Alexi Arias
as the Class Representatives of a Class of Employees of
Employer Defendants as the interests of the Class may appear,
                     Class Defendant,

Oriska Insurance Company as its interest may appear,

                                                xii
    Case 2:21-cv-00454 Document 1 Filed 01/27/21 Page 13 of 42 PageID #: 13




                        Carrier Defendant,

Rashbi Management, Inc., as its interest may appear,
                         Trust Defendant.
----------------------------------------------------------------------------

STATE OF NEW YORK
SUPREME COURT COUNTY OF RICHMOND
----------------------------------------------------------------------------
Oriska Corporation, individually and derivatively to
Carrier-Defendant Oriska Insurance Company,
                         Plaintiff,                               Notice of Removal
                                                                  Index No. 33061-2019E
        v.                                                        Oneida Index EFCA2020-001276

GOLDEN GATE REHABILITATION AND HEALTH
CARE CENTER LLC,
                Employer-Defendant,

Benjamin Landa, Deborah Philipson, Leonard Janclowicz
Jack Janclowicz, Solomon Eidlisz, Miriam Karpf
Ruth Hirsch, Leopold Hirsch, Mayer Rispler
Martin Farbenblum, Benjamin Farbenblum, Anthony J Bacchi
Philip Buchsbaum, Alan Kessler, David Fried, Yechiel Landau
Robert Wolf,
                     Owner-Defendants,

The Philipson Family Trust, The Schlesinger Family Trust,
Berkshire Group, Inc., Spencer Street Realty, Allstate ASO,
Inc., Allstate Administrators, Inc. Sam Schlesinger, Michael
Camilleri, Pitterman Family Trust, Wolf Eisenbach, National
Financial Service, Israel Zeigelman, Financial Service, Michael
Schweimmer, Grandview Brokerage, Inc. Isaac Muller. Broad
Coverage Services, Inc., SentosaCare, LLC, Martin
Schwartzman, Stella M. Vilardi, Raphael A. Weitzner,
Benjamin Landa, Ira Lipsius, Lipsius-Benhaim Law, LLP,
Whiteman Osterman & Hanna, LLP, Cullen and Dykman, LLP,
John Doe and other persons not yet identified,
                      Prohibited Transaction Defendants,

Andrew Cuomo as the Governor of the State of New York,
Linda A. Lacewell as Superintendent of Insurance of the State
of New York Department of Financial Services, Martha Lees as
General Counsel of the Department of Financial Services,
Roberta Reardon as the Commissioner of the State of New
York Department of Labor, Carolyn Robinson, Supervisor with
the New York State Department of Labor, Dr. Merryl H. Tisch,

                                                        xiii
    Case 2:21-cv-00454 Document 1 Filed 01/27/21 Page 14 of 42 PageID #: 14




Chairman of the State University of New York Board of
Trustees, the State University of New York, Scott Dietrich and
Peter Fountas of the Research Foundation of the State
University of New York, Howard A. Zucker, M.D., as the
Commissioner of the State of New York Department of Health,
                     State Officer Defendants,

Donna Hodge, Annette Hall, Karen Grant Williams Alexi Arias
as the Class Representatives of a Class of Employees of
Employer Defendants as the interests of the Class may appear,
                     Class Defendant,

Oriska Insurance Company as its interest may appear,
                   Carrier Defendant,

Rashbi Management, Inc., as its interest may appear,
                         Trust Defendant.
------------------------------------------------------------------------------------

STATE OF NEW YORK
SUPREME COURT COUNTY OF NASSAU
----------------------------------------------------------------------------
Oriska Corporation, individually and derivatively to
Carrier-Defendant Oriska Insurance Company,
                         Plaintiff,                               Notice of Removal
                                                                  Index No. EFCA2019-615360
        v.                                                        Oneida Index EFCA2020-001276

TOWNHOUSE OPERATING CO. LLC,- Townhouse Center for Nursing
             Employer-Defendant

Bent Philipson, Mayer Fischel, Esther Farkovits, Ruth Hirsch
Chana Lerner, George Adler, Aaron Becher, George Klein
Robyn Weiss, Shelly Nakdimen, David Bloom
Larry Klein, Michael Schwartz
                     Owner-Defendants,

The Philipson Family Trust, The Schlesinger Family Trust,
Berkshire Group, Inc., Spencer Street Realty, Allstate ASO,
Inc., Allstate Administrators, Inc. Sam Schlesinger, Michael
Camilleri, Pitterman Family Trust, Wolf Eisenbach, National
Financial Service, Israel Zeigelman, Financial Service, Michael
Schweimmer, Grandview Brokerage, Inc. Isaac Muller. Broad
Coverage Services, Inc., SentosaCare, LLC, Martin
Schwartzman, Stella M. Vilardi, Raphael A. Weitzner,
Benjamin Landa, Ira Lipsius, Lipsius-Benhaim Law, LLP,
Whiteman Osterman & Hanna, LLP, Cullen and Dykman, LLP,

                                                        xiv
    Case 2:21-cv-00454 Document 1 Filed 01/27/21 Page 15 of 42 PageID #: 15




John Doe and other persons not yet identified,
                   Prohibited Transaction Defendants,

Andrew Cuomo as the Governor of the State of New York,
Linda A. Lacewell as Superintendent of Insurance of the State
of New York Department of Financial Services, Martha Lees as
General Counsel of the Department of Financial Services,
Roberta Reardon as the Commissioner of the State of New
York Department of Labor, Carolyn Robinson, Supervisor with
the New York State Department of Labor, Dr. Merryl H. Tisch,
Chairman of the State University of New York Board of
Trustees, the State University of New York, Scott Dietrich and
Peter Fountas of the Research Foundation of the State
University of New York, Howard A. Zucker, M.D., as the
Commissioner of the State of New York Department of Health,
                     State Officer Defendants,

Donna Hodge, Annette Hall, Karen Grant Williams Alexi Arias
as the Class Representatives of a Class of Employees of
Employer Defendants as the interests of the Class may appear,
                     Class Defendant,

Oriska Insurance Company as its interest may appear,
                   Carrier Defendant,

Rashbi Management, Inc., as its interest may appear,
                         Trust Defendant.
------------------------------------------------------------------------------------

STATE OF NEW YORK
SUPREME COURT COUNTY OF BRONX
----------------------------------------------------------------------------
Oriska Corporation, individually and derivatively to
Carrier-Defendant Oriska Insurance Company,
                         Plaintiff,                               Notice of Removal
                                                                  Index No. 33060-2019E
        v.                                                        Oneida Index EFCA2020-001276

EASTCHESTER REHABILITATION AND HEALTH CARE CENTER, LLC,
               Employer-Defendant,

Benjamin Landa, Deborah Philipson, Anthony Bacchi, M.D.
Leopold Hirsch, Regina Weinstock, Martin Farbenblum
Sigmund Freundlich, Benjamin Farbenblum, Helen Webster
Jaohanan Hirsch, Ruth Hirsch, Arnold Klapper, David Fried
Mayer Fischl
                    Owner-Defendants,

                                                        xv
    Case 2:21-cv-00454 Document 1 Filed 01/27/21 Page 16 of 42 PageID #: 16




The Philipson Family Trust, The Schlesinger Family Trust,
Berkshire Group, Inc., Spencer Street Realty, Allstate ASO,
Inc., Allstate Administrators, Inc. Sam Schlesinger, Michael
Camilleri, Pitterman Family Trust, Wolf Eisenbach, National
Financial Service, Israel Zeigelman, Financial Service, Michael
Schweimmer, Grandview Brokerage, Inc. Isaac Muller. Broad
Coverage Services, Inc., SentosaCare, LLC, Martin
Schwartzman, Stella M. Vilardi, Raphael A. Weitzner,
Benjamin Landa, Ira Lipsius, Lipsius-Benhaim Law, LLP,
Whiteman Osterman & Hanna, LLP, Cullen and Dykman, LLP,
John Doe and other persons not yet identified,
                      Prohibited Transaction Defendants,

Andrew Cuomo as the Governor of the State of New York,
Linda A. Lacewell as Superintendent of Insurance of the State
of New York Department of Financial Services, Martha Lees as
General Counsel of the Department of Financial Services,
Roberta Reardon as the Commissioner of the State of New
York Department of Labor, Carolyn Robinson, Supervisor with
the New York State Department of Labor, Dr. Merryl H. Tisch,
Chairman of the State University of New York Board of
Trustees, the State University of New York, Scott Dietrich and
Peter Fountas of the Research Foundation of the State
University of New York, Howard A. Zucker, M.D., as the
Commissioner of the State of New York Department of Health,
                     State Officer Defendants,

Donna Hodge, Annette Hall, Karen Grant Williams Alexi Arias
as the Class Representatives of a Class of Employees of
Employer Defendants as the interests of the Class may appear,
                     Class Defendant,

Oriska Insurance Company as its interest may appear,
                   Carrier Defendant,

Rashbi Management, Inc., as its interest may appear,
                         Trust Defendant.
------------------------------------------------------------------------------------

STATE OF NEW YORK
SUPREME COURT COUNTY OF QUEENS
----------------------------------------------------------------------------
Oriska Corporation, individually and derivatively to
Carrier-Defendant Oriska Insurance Company,
                         Plaintiff,                               Notice of Removal
                                                                  Index No. EFCA2019-718683

                                                        xvi
    Case 2:21-cv-00454 Document 1 Filed 01/27/21 Page 17 of 42 PageID #: 17




        v.                                                        Oneida Index EFCA2020-001276

WEST LAWRENCE CARE CENTER, LLC
              Employer-Defendant,

Deborah Philipson, Bent Philipson
                    Owner-Defendants,


The Philipson Family Trust, The Schlesinger Family Trust,
Berkshire Group, Inc., Spencer Street Realty, Allstate ASO,
Inc., Allstate Administrators, Inc. Sam Schlesinger, Michael
Camilleri, Pitterman Family Trust, Wolf Eisenbach, National
Financial Service, Israel Zeigelman, Financial Service, Michael
Schweimmer, Grandview Brokerage, Inc. Isaac Muller. Broad
Coverage Services, Inc., SentosaCare, LLC, Martin
Schwartzman, Stella M. Vilardi, Raphael A. Weitzner,
Benjamin Landa, Ira Lipsius, Lipsius-Benhaim Law, LLP,
Whiteman Osterman & Hanna, LLP, Cullen and Dykman, LLP,
John Doe and other persons not yet identified,
                      Prohibited Transaction Defendants,

Andrew Cuomo as the Governor of the State of New York,
Linda A. Lacewell as Superintendent of Insurance of the State
of New York Department of Financial Services, Martha Lees as
General Counsel of the Department of Financial Services,
Roberta Reardon as the Commissioner of the State of New
York Department of Labor, Carolyn Robinson, Supervisor with
the New York State Department of Labor, Dr. Merryl H. Tisch,
Chairman of the State University of New York Board of
Trustees, the State University of New York, Scott Dietrich and
Peter Fountas of the Research Foundation of the State
University of New York, Howard A. Zucker, M.D., as the
Commissioner of the State of New York Department of Health,
                     State Officer Defendants,

Donna Hodge, Annette Hall, Karen Grant Williams Alexi Arias
as the Class Representatives of a Class of Employees of
Employer Defendants as the interests of the Class may appear,
                     Class Defendant,

Oriska Insurance Company as its interest may appear,
                   Carrier Defendant,

Rashbi Management, Inc., as its interest may appear,
                         Trust Defendant.
------------------------------------------------------------------------------------

                                                       xvii
    Case 2:21-cv-00454 Document 1 Filed 01/27/21 Page 18 of 42 PageID #: 18




STATE OF NEW YORK
SUPREME COURT COUNTY OF NASSAU
----------------------------------------------------------------------------
Oriska Corporation, individually and derivatively to
Carrier-Defendant Oriska Insurance Company,
                         Plaintiff,                               Notice of Removal
                                                                  Index No. EFCA615390/2019
        v.                                                        Oneida Index EFCA2020-001276

GARDEN CARE CENTER, INC.,
               Employer-Defendant,

Benjamin Landa, Niklos Gottlieb,
                   Owner-Defendants,

The Philipson Family Trust, The Schlesinger Family Trust,
Berkshire Group, Inc., Spencer Street Realty, Allstate ASO,
Inc., Allstate Administrators, Inc. Sam Schlesinger, Michael
Camilleri, Pitterman Family Trust, Wolf Eisenbach, National
Financial Service, Israel Zeigelman, Financial Service, Michael
Schweimmer, Grandview Brokerage, Inc. Isaac Muller. Broad
Coverage Services, Inc., SentosaCare, LLC, Martin
Schwartzman, Stella M. Vilardi, Raphael A. Weitzner,
Benjamin Landa, Ira Lipsius, Lipsius-Benhaim Law, LLP,
Whiteman Osterman & Hanna, LLP, Cullen and Dykman, LLP,
John Doe and other persons not yet identified,
                      Prohibited Transaction Defendants,

Andrew Cuomo as the Governor of the State of New York,
Linda A. Lacewell as Superintendent of Insurance of the State
of New York Department of Financial Services, Martha Lees as
General Counsel of the Department of Financial Services,
Roberta Reardon as the Commissioner of the State of New
York Department of Labor, Carolyn Robinson, Supervisor with
the New York State Department of Labor, Dr. Merryl H. Tisch,
Chairman of the State University of New York Board of
Trustees, the State University of New York, Scott Dietrich and
Peter Fountas of the Research Foundation of the State
University of New York, Howard A. Zucker, M.D., as the
Commissioner of the State of New York Department of Health,
                     State Officer Defendants,

Donna Hodge, Annette Hall, Karen Grant Williams Alexi Arias
as the Class Representatives of a Class of Employees of
Employer Defendants as the interests of the Class may appear,
                     Class Defendant,


                                                 xviii
    Case 2:21-cv-00454 Document 1 Filed 01/27/21 Page 19 of 42 PageID #: 19




Oriska Insurance Company as its interest may appear,
                   Carrier Defendant,

Rashbi Management, Inc., as its interest may appear,
                       Trust Defendant.
      ------------------------------------------------------------------------------------

STATE OF NEW YORK
SUPREME COURT COUNTY OF NASSAU
----------------------------------------------------------------------------
Oriska Corporation, individually and derivatively to
Carrier-Defendant Oriska Insurance Company,
                         Plaintiff,                               Notice of Removal
                                                                  Index No. EFCA2019-615476
        v.                                                        Oneida Index EFCA2020-001276

PARKVIEW CARE & REHABILITATION CENTER,
               Employer-Defendant,

Bent Philipson, David Jones, Judith Jones, Ben Landa
                     Owner-Defendants

The Philipson Family Trust, The Schlesinger Family Trust,
Berkshire Group, Inc., Spencer Street Realty, Allstate ASO,
Inc., Allstate Administrators, Inc. Sam Schlesinger, Michael
Camilleri, Pitterman Family Trust, Wolf Eisenbach, National
Financial Service, Israel Zeigelman, Financial Service, Michael
Schweimmer, Grandview Brokerage, Inc. Isaac Muller. Broad
Coverage Services, Inc., SentosaCare, LLC, Martin
Schwartzman, Stella M. Vilardi, Raphael A. Weitzner,
Benjamin Landa, Ira Lipsius, Lipsius-Benhaim Law, LLP,
Whiteman Osterman & Hanna, LLP, Cullen and Dykman, LLP,
John Doe and other persons not yet identified,
                      Prohibited Transaction Defendants,

Andrew Cuomo as the Governor of the State of New York,
Linda A. Lacewell as Superintendent of Insurance of the State
of New York Department of Financial Services, Martha Lees as
General Counsel of the Department of Financial Services,
Roberta Reardon as the Commissioner of the State of New
York Department of Labor, Carolyn Robinson, Supervisor with
the New York State Department of Labor, Dr. Merryl H. Tisch,
Chairman of the State University of New York Board of
Trustees, the State University of New York, Scott Dietrich and
Peter Fountas of the Research Foundation of the State
University of New York, Howard A. Zucker, M.D., as the
Commissioner of the State of New York Department of Health,

                                                      xix
    Case 2:21-cv-00454 Document 1 Filed 01/27/21 Page 20 of 42 PageID #: 20




                      State Officer Defendants,

Donna Hodge, Annette Hall, Karen Grant Williams Alexi Arias
as the Class Representatives of a Class of Employees of
Employer Defendants as the interests of the Class may appear,
                  Class Defendant,

Oriska Insurance Company as its interest may appear,
                   Carrier Defendant,

Rashbi Management, Inc., as its interest may appear,
                         Trust Defendant.
--------------------------------------------------------------------------
STATE OF NEW YORK
SUPREME COURT COUNTY OF KINGS
----------------------------------------------------------------------------
Oriska Corporation, individually and derivatively to
Carrier-Defendant Oriska Insurance Company,
                         Plaintiff,                               Notice of Removal
                                                                  Index No. EFCA2019-524028
        v.                                                        Oneida Index EFCA2020-001276

WILLOUGHBY REHABILITATION AND HEALTH
CARE CENTER LLC, - Spring Creek
                Employer-Defendant,

Benjamin Landa, Deborah Philipson, Jack Janklowicz
Leonard Janklowicz, Gavriel Mordechaev
                    Owner-Defendants,

The Philipson Family Trust, The Schlesinger Family Trust,
Berkshire Group, Inc., Spencer Street Realty, Allstate ASO,
Inc., Allstate Administrators, Inc. Sam Schlesinger, Michael
Camilleri, Pitterman Family Trust, Wolf Eisenbach, National
Financial Service, Israel Zeigelman, Financial Service, Michael
Schweimmer, Grandview Brokerage, Inc. Isaac Muller. Broad
Coverage Services, Inc., SentosaCare, LLC, Martin
Schwartzman, Stella M. Vilardi, Raphael A. Weitzner,
Benjamin Landa, Ira Lipsius, Lipsius-Benhaim Law, LLP,
Whiteman Osterman & Hanna, LLP, Cullen and Dykman, LLP,
John Doe and other persons not yet identified,
                      Prohibited Transaction Defendants,

Andrew Cuomo as the Governor of the State of New York,
Linda A. Lacewell as Superintendent of Insurance of the State
of New York Department of Financial Services, Martha Lees as
General Counsel of the Department of Financial Services,

                                                  xx
    Case 2:21-cv-00454 Document 1 Filed 01/27/21 Page 21 of 42 PageID #: 21




Roberta Reardon as the Commissioner of the State of New
York Department of Labor, Carolyn Robinson, Supervisor with
the New York State Department of Labor, Dr. Merryl H. Tisch,
Chairman of the State University of New York Board of
Trustees, the State University of New York, Scott Dietrich and
Peter Fountas of the Research Foundation of the State
University of New York, Howard A. Zucker, M.D., as the
Commissioner of the State of New York Department of Health,
                     State Officer Defendants,

Donna Hodge, Annette Hall, Karen Grant Williams Alexi Arias
as the Class Representatives of a Class of Employees of
Employer Defendants as the interests of the Class may appear,
                  Class Defendant,

Oriska Insurance Company as its interest may appear,
                   Carrier Defendant,

Rashbi Management, Inc., as its interest may appear,
                         Trust Defendant.
--------------------------------------------------------------------------
STATE OF NEW YORK
SUPREME COURT COUNTY OF NASSAU
----------------------------------------------------------------------------
Oriska Corporation, individually and derivatively to
Carrier-Defendant Oriska Insurance Company,
                         Plaintiff,                               Notice of Removal
                                                                  Index No. EFCA2019-615348
        v.                                                        Oneida Index EFCA2020-001276

WOODMERE REHABILITATION AND HEALTH
CARE CENTER INC.,
                Employer-Defendant,

Benjamin Landa, Niklos Gottlieb, Deborah Philipson, Renee Pollak
Leonard Janklowicz, Jack Janklowicz, Malky Saffran, Mayer Fischl
                   Owner-Defendants,

The Philipson Family Trust, The Schlesinger Family Trust,
Berkshire Group, Inc., Spencer Street Realty, Allstate ASO,
Inc., Allstate Administrators, Inc. Sam Schlesinger, Michael
Camilleri, Pitterman Family Trust, Wolf Eisenbach, National
Financial Service, Israel Zeigelman, Financial Service, Michael
Schweimmer, Grandview Brokerage, Inc. Isaac Muller. Broad
Coverage Services, Inc., SentosaCare, LLC, Martin
Schwartzman, Stella M. Vilardi, Raphael A. Weitzner,
Benjamin Landa, Ira Lipsius, Lipsius-Benhaim Law, LLP,

                                                 xxi
    Case 2:21-cv-00454 Document 1 Filed 01/27/21 Page 22 of 42 PageID #: 22




Whiteman Osterman & Hanna, LLP, Cullen and Dykman, LLP,
John Doe and other persons not yet identified,
                   Prohibited Transaction Defendants,

Andrew Cuomo as the Governor of the State of New York,
Linda A. Lacewell as Superintendent of Insurance of the State
of New York Department of Financial Services, Martha Lees as
General Counsel of the Department of Financial Services,
Roberta Reardon as the Commissioner of the State of New
York Department of Labor, Carolyn Robinson, Supervisor with
the New York State Department of Labor, Dr. Merryl H. Tisch,
Chairman of the State University of New York Board of
Trustees, the State University of New York, Scott Dietrich and
Peter Fountas of the Research Foundation of the State
University of New York, Howard A. Zucker, M.D., as the
Commissioner of the State of New York Department of Health,
                     State Officer Defendants,

Donna Hodge, Annette Hall, Karen Grant Williams Alexi Arias
as the Class Representatives of a Class of Employees of
Employer Defendants as the interests of the Class may appear,
                  Class Defendant,

Oriska Insurance Company as its interest may appear,
                   Carrier Defendant,

Rashbi Management, Inc., as its interest may appear,
                         Trust Defendant.
------------------------------------------------------------------------------------




                                                       xxii
Case 2:21-cv-00454 Document 1 Filed 01/27/21 Page 23 of 42 PageID #: 23




                     NOTICE OF REMOVAL
                                   of
               Nassau County Index No. EFCA 621892/2019
                    Oneida Index EFCA2020-001276

                   Suffolk Index No. EFCA2019- 621891
                     Oneida Index EFCA2020-001276

                   KingsIndex No. EFCA2019-524009
                    Oneida Index EFCA2020-001276

                   Nassau Index No. EFCA2019-615382
                    Oneida Index EFCA2020-001276

                   Nassau Index No. EFCA2019-61548
                    Oneida Index EFCA2020-001276

                   Queens Index No. EFCA2019-718651
                    Oneida Index EFCA2020-001276


                   Nassau Index No. EFCA2019-615372
                    Oneida Index EFCA2020-001276

                   Queesn Index No. EFCA2019-718647
                    Oneida Index EFCA2020-001276

                   Queens Index No. EFCA2019-71863
                    Oneida Index EFCA2020-001276

                   Nassau Index No. EFCA2019-615286
                    Oneida Index EFCA2020-001276

                    Richmond Index No. 33061-2019E
                    Oneida Index EFCA2020-001276

                   Nassau Index No. EFCA2019-615360
                    Oneida Index EFCA2020-001276

                     Bronx Index No. 33060-2019E
                    Oneida Index EFCA2020-001276

                   Queens Index No. EFCA2019-718683
                    Oneida Index EFCA2020-001276

                   Nassau Index No. EFCA615390/2019

                                      1
    Case 2:21-cv-00454 Document 1 Filed 01/27/21 Page 24 of 42 PageID #: 24




                             Oneida Index EFCA2020-001276

                            Nassau Index No. EFCA2019-615476
                             Oneida Index EFCA2020-001276

                            Kings Index No. EFCA2019-524028
                             Oneida Index EFCA2020-001276

                            Nassau Index No. EFCA2019-615348
                             Oneida Index EFCA2020-001276

       Class Defendant, by Donna Hodge, Annette Hall, Karen Grant Williams, and Alexi

Arias, as the Class Representatives of a Class Defendant of employees of Employer

Defendants intervening as the interests of the Class may appear (“employee Class

Defendant” or “Class”), by and through its undersigned attorney, James M. Kernan, file

this Notice of Removal to the United States District Court for the Eastern District of New

York, and respectfully states as follows:

                                    INTRODUCTION
       1.     Oriska Corporation (“Plaintiff”), derivative to Carrier Defendant Oriska

Insurance Company under BCL 626, by subrogation to the rights of the employees of the

Employer Defendants commenced the below referenced civil actions against the

Employer Defendants (“Employer Defendants”), the employers of the employees redacted

in the following Actions:

       Nassau County Index No. EFCA 621892/2019
       Oneida Index EFCA2020-001276

       Suffolk Index No. EFCA2019- 621891
       Oneida Index EFCA2020-001276

       Kings Index No. EFCA2019-524009
       Oneida Index EFCA2020-001276

       Nassau Index No. EFCA2019-615382
       Oneida Index EFCA2020-001276


                                               2
   Case 2:21-cv-00454 Document 1 Filed 01/27/21 Page 25 of 42 PageID #: 25




      Nassau Index No. EFCA2019-61548
      Oneida Index EFCA2020-001276

      Queens Index No. EFCA2019-718651
      Oneida Index EFCA2020-001276

      Nassau Index No. EFCA2019-615372
      Oneida Index EFCA2020-001276

      Queens Index No. EFCA2019-718647
      Oneida Index EFCA2020-001276

      Queens Index No. EFCA2019-71863
      Oneida Index EFCA2020-001276

      Nassau Index No. EFCA2019-615286
      Oneida Index EFCA2020-001276

      Richmond Index No. 33061-2019E
      Oneida Index EFCA2020-001276

      Nassau Index No. EFCA2019-615360
      Oneida Index EFCA2020-001276

      Bronx Index No. 33060-2019E
      Oneida Index EFCA2020-001276

      Queens Index No. EFCA2019-718683
      Oneida Index EFCA2020-001276

      Nassau Index No. EFCA615390/2019
      Oneida Index EFCA2020-001276

      Nassau Index No. EFCA2019-615476
      Oneida Index EFCA2020-001276

      Kings Index No. EFCA2019-524028
      Oneida Index EFCA2020-001276

      Nassau Index No. EFCA2019-615348
      Oneida Index EFCA2020-001276 []

      2.     Plaintiff has amended its complaints as of right under CPLR 3025 replacing

the employees of the Employer Defendants with the employee Class Defendant by

Amended Complaints attached to this Notice of Removal and filed with this docket entry
                                              3
    Case 2:21-cv-00454 Document 1 Filed 01/27/21 Page 26 of 42 PageID #: 26




as Attachments #1 through #18. Only the employee Class Defendant has been served in

the above listed Actions, which constitutes all the process, pleadings and orders served by

the Plaintiff in these listed Actions.

       3.     The Second Circuit Court of Appeals case Diduck v. Kaszycki & Sons

Contractors, Inc., 974 F.2d 270, controls to identify the trust (Trust Defendant Rashbi)

and the plan participants (employee Class Defendant) t as the real parties in interest to

the ERISA Plan funding:

               "ERISA requires that employers make contracted-for contributions
       to a plan. See 29 U.S.C. § 1145. This obligation is reinforced under §
       502(g)(2), 29 U.S.C. § 1132(g)(2). A suit for unpaid contributions under §
       502(g)(2) is brought “for or on behalf of a plan” and may only be
       maintained by an individual beneficiary derivatively. See Alfarone v.
       Bernie Wolff Constr.Corp., 788 F.2d 76, 80 (2d Cir.), cert. denied, 479 U.S.
       915, 107 S.Ct. 316, 93 L.Ed.2d 289 (1986); Struble v. New Jersey Brewery
       Employees' Welfare Trust Fund, 732 F.2d 325, 338 (3d Cir.1984).
       Employer contributions inure to the benefit of the trust generally rather
       than an individual beneficiary and, as such, are an obligation the
       enforcement of which “is the function, at least in the first instance, of the
       Trustees.” Struble, 732 F.2d at 337. Rule 23.1 is therefore applicable to
       derivative actions under § 502(g)(2). See McGinnis v. Transcon Lines,
       Inc., 1991 WL 60586 (N.D.Ill.) at *3." [Page 20 of Diduck v. Kaszycki
       supra]

       4.     The employee Class Defendant files this removal notice within the thirty-

day (30) period required in 28 U.S.C. § 1446(b).

       5.     The Class Defendant removes this case pursuant to 28 U.S.C. §1441 as an

action over which this Court has federal question jurisdiction under 28 U.S.C §1331. This

case raises questions that are exclusively federal and thus is removable on the following

ground: Plaintiff raises causes of action that are “completely preempted” by the Employee

Retirement Income Security Act (“ERISA”), 29 U.S.C. § 1001 et seq.

       6.     Removal is proper under 28 U.S.C. §1441(a) and (b) because this Court has

original jurisdiction of this Action pursuant to 28 U.S.C. §1331, as this action involves

                                                4
    Case 2:21-cv-00454 Document 1 Filed 01/27/21 Page 27 of 42 PageID #: 27




claims that relate to the laws of the United States – specifically, the Employee

Retirement Income Security Act of 1974 (“ERISA”), 29 U.S.C. §§ 1001, et seq., and the

other recovery referenced at paragraph 21 hereof.

       7.     ERISA applies to any “employee benefit plan” if the plan is established or

maintained by an employer or employee organization engaged in commerce or in any

industry or activity affecting commerce. 29 U.S.C. § 1003. An “employee benefit plan” is

defined as a “welfare benefit plan” or a “pension benefit plan.” 29 U.S.C. § 1002(3). A plan

is a welfare benefit plan if it “was established or is maintained for the purpose of providing

for its participants or their beneficiaries, through the purchase of insurance or otherwise

. . . benefits in the event of sickness, accident, disability, death or unemployment.” 29

U.S.C. § 1002(1) (references to other types of employer-provided benefits qualifying

as ERISA plans omitted)

       8.     In the Amended Complaints, Plaintiff asserts claims for relief related to a

Plan based on a Program established, sponsored and maintained by the Employer

Defendants for the purpose of providing benefits for their participants and/or their

beneficiaries, by self-insurance or through the purchase of insurance covering health,

disability, including training, safety, loss control, risk-management and workers'

compensation. The Plan is established under a Program approved December 8, 1994 by

the New York State Department of Insurance (now the Department of Financial Services)

of a November 15, 1994 File 93100407 covering the Program. The Program and thereby

the Plan is governed by 29 U.S.C. § 1003 of the Employment Retirement Income Security

Act (“ERISA”), as an “employee benefit plan”, and is preempted and governed under

Federal jurisdiction by ERISA per a determination of the DFS of October 5, 2015.



                                                  5
    Case 2:21-cv-00454 Document 1 Filed 01/27/21 Page 28 of 42 PageID #: 28




       9.     Plaintiff expressly alleges that “[t]he Plan is an employee welfare benefit

plan within the meaning of the Employment Retirement Security Act of 1974 (ERISA), 29

U.S.C. § 1001 et seq., established to provide disability benefits to employees of Employer

Defendants, the Defendant Class. These factors establish that the Plan is an employee

welfare benefit plan as defined by ERISA. Custer v. Pan American Life Ins. Co, 12 F.3d

410, 417 (4th Cir 1993) (“[t]he existence of a plan may be determined from the

surrounding circumstances to the extent that a reasonable person could ascertain the

intended benefits, beneficiaries, source of financing, and procedures for receiving

benefits” (citation omitted). Accordingly, the Amended Complaint establishes on its face

that this matter is removable to this Court.

       10.    The Plan is an ERISA-regulated employee benefit plan because “The Plan

constitutes a welfare plan under Section 3(1) of the Employee Retirement Income Security

Act of 1974, as amended…”).

       11.    Moreover, recovery is sought under 42 U.S.C. 1981 and 1985 for acts of the

Employer Defendants, the Owner Operator Defendants and the Prohibited Transaction

Defendants, in concert with New York State Officer Defendants under color of law in

violation of 42 U.S.C. 1983. The 42 U.S.C. 1983 causes of action involve denial of equal

protection and due process of law under the 1st, 5th and 14th Amendments to the United

States Constitution for denial of equal protection and due process of laws, and for denial

of right of assembly, as well as violation of 42 U.S.C. 2000e-2 for refusal of the Employer

Defendants to adopt and implement the Program as an Alternative Employment Practice.

       12.    These actions are grounded on the record in US SDNY Case 73-cv-04279,

the case file archived as potentially of national significance in St. Louis, Missouri, the case

file returned from St. Louis to the National Archives in New York City, returned upon the

                                                  6
    Case 2:21-cv-00454 Document 1 Filed 01/27/21 Page 29 of 42 PageID #: 29




request on behalf of Plaintiffs, and certified by the National Archives to the United States

District Court for the Southern District of New York, which record was then filed by ECF

as the Docket on Appeal to the United States Second Circuit Court of Appeals 17-2273. In

related Case Eastern District Of New York Case 20-cv-06131, the Complaint therein has

attached at Docket #1-Attachment #1 at pages 1 to 105, hyperlink Percy Action 2020-12-16

Exhibit A (uscourts.gov) a lead action being prepared to be filed in the US Federal Court for

the Eastern District of New York against defendant State of New York for failure of

settlement involving New York State Executive Order 45 (9 NYCRR 3.45) (“EO 45”). That

action     is   grounded    upon    the   final   and   enforceable    Memorandum/Order

(“Memorandum/Order”) of Judge Lasker reported at 384 F Supp 800 of November 8,

1974, settled by agreement accepting Defendant New York State’s offer of EO 45. The

problem is that EO 45 failed and the Percy Class was never notified [hyperlink Percy Action

2020-12-16 Exhibit A (uscourts.gov) at - XII DEFENDANT GOVERNOR OF THE STATE OF

NEW YORK AND DEFENDANT STATE OFFERED A SETTLEMENT OF PERCY V.

BRENNAN IN CASE 73-CV-04279 THAT IS UNENFORCEABLE AND FAILED

paragraphs 218 – 224.

         13.    Liability is for violation of 42 U.S.C. §§2000e-2, rights secured to the Percy

Class as the Complaining Party, liability of the Employer under the 5th and 14th

Amendments to the United States Constitution, 42 U.S.C. §§§§ 2000e-2, 1981, 1983, 1985.

         14.    The Alternative Employment Practice under the Civil Rights Act of 1964,

and specifically 42 USCA §2000e-2 and §2000d as amended in 1991 (the “Civil Rights

Act”), is delivered with workers’ compensation coverage. All employment is required to

be covered by workers' compensation. Along with the payment of benefits to cover injury

and death while on-the-job as required in under New York Workers' Compensation Law

                                                  7
   Case 2:21-cv-00454 Document 1 Filed 01/27/21 Page 30 of 42 PageID #: 30




§10, workers' compensation coverage also includes safety training and loss control

management.

      15.    The Alternative Employment Practice set forth at hyperlink Percy Action

2020-12-16 Exhibit A (uscourts.gov) at- XI. ALTERNATIVE EMPLOYMENT PRACTICE"

paragraphs 153 – 218, XVI. THE PERCY PROGRAM, paragraphs 241 – 274, XVII.

COMPONENTS OF PERCY PROGRAM paragraphs 275 – 276, XVIII. REGULATORY

APPROVALS OF PERCY PROGRAM paragraph 277 – 280. The Alternative Employment

Practice is delivered as a function of safety and loss control management through paid

on-the-job apprentice training and continuing education involving apprentice training

under the Fitzgerald Act (29 U.S.C. §50 commonly known as the National Apprenticeship

Act of 1937, section 1 (29 U.S.C. 50) under U.S. Department of Labor's Bureau of

Apprenticeship and Training (BAT) and C.F.R. T. 29, Subt. A, Pt. 29 and Pt. 30, made a

part of workers' compensation coverage required of all employment.

                             NATURE OF THIS CASE
      16.    In 2019 the employer Defendants disclosed in a complaint in related Nassau

County Action Index 09877/2019, that the employer Defendants named in a complaint

were responsible for the diversion of funds intended for employee Class benefits under a

plan (“Plan”) under a program (the “Program”) approved for the Carrier Defendant

Oriska Insurance Company as the Carrier’s 1994 Program for health, disability,

apprenticeship and safety training, loss control, risk management and workers'

compensation benefits, which are the obligations of their Plan under 29 U.S.C. §1003 of

the Employment Retirement Income Security Act (“ERISA”) as an “employee benefit

plan”. The Plan was sponsored by the employer Defendants, a Plan that includes training,

apprenticeship and continuing education benefits, among other benefits, addressing

                                              8
    Case 2:21-cv-00454 Document 1 Filed 01/27/21 Page 31 of 42 PageID #: 31




infectious disease preparedness and response incorporated into a welfare plan. Instead,

the funds accrued and reported by the Employer Defendants in Cost Reports to the New

York Department of Health (“DOH”) to cover employee benefits, were diverted,

laundered and embezzled.

       17.      The Class are participants in the Program sponsored by the Employer

Defendants to benefit the Class members. The Program was established and maintained

by the employer Defendants for the purpose of providing benefits for its participants or

their beneficiaries, through the purchase of insurance covering health, disability and

workers' compensation. The Program is established or maintained by Employer

Defendants engaged in commerce or in any industry or activity affecting commerce.

Under 29 U.S.C. § 1003, as an “employee benefit plan” defined as a “welfare benefit plan”

under 29 U.S.C. § 1002(3). The Program was “established or is maintained for the purpose

of providing for its participants or their beneficiaries, through the purchase of insurance

or otherwise.

       18.      Their Plan meets the five prerequisites for ERISA welfare benefit plan: (1)

plan, fund or program, (2) established or maintained, (3) by employers, (4) for purpose

of providing for health, statutory disability, workers’ compensation, apprenticeship,

training, continuing education, safety to participants or their beneficiaries of the

Employers. The assets of their Plan which are governed by the Employee Retirement

Income Security Act of 1974 (ERISA) may be used only for two purposes: (1) to pay

benefits to participants and beneficiaries, (2) to pay the reasonable expenses of

administering their Plan.

       19.      The Class named as a defendant herein is the real party in interest with

standing to sue under ERISA Section 502(a)(2) for relief under ERISA Section 409, 29

                                                 9
    Case 2:21-cv-00454 Document 1 Filed 01/27/21 Page 32 of 42 PageID #: 32




U.S.C. § 1109 and Section 409(a). These facts have now exposed the scheme of the

employer Defendants, the majority of which are nursing home and healthcare facilities

and businesses named herein.

       20.    The removed Nassau County action Index 09877/2019 exposes

manipulated Medicaid and Medicare paid to employer Defendant nursing home and

healthcare facilities, a fixed payment per bed rate based on costs of operation. Under the

scheme the employer Defendants hired new employees with very limited skills and little

or nonexistent experience. The employer Defendants provided little, if any, training or

continuing education to raise the level of competency of the workforce, and failed to

provide other benefits under their ERISA Plan. Instead, the employer Defendants and

their owners hid, laundered and reaped the tens of millions of dollars in reported costs

not spent on benefits for training, education, apprenticeship and health and disability

employee benefits, getting away with their laundered funds embezzled to illicit prohibited

transactions, the very funds intended to pay benefits to the employee Class.

       21.    Lack of skills and know-how for sterilization, personal protective

equipment, cleanliness, safety and emergency protocol and procedures for ventilator and

other equipment operation, knowledge of Occupational Safety and Health Act (“OSHA”)

guidelines for handling bloodborne pathogens and Centers for Disease Control and

Prevention (“CDC”) Guidelines for disinfection and sterilization in healthcare facilities to

address recognized health hazards likely to cause death or serious physical harm. Yet,

these are basic reasonable and expectations from stewards of ERISA Plan assets.

       22.    The scheme as set forth in the related Action Nassau County Index

09877/2019 identifies means and methods of the businesses scheduled in the Complaint

and the Second Amended Complaint in Rockland County Action 034480/2013,

                                                10
    Case 2:21-cv-00454 Document 1 Filed 01/27/21 Page 33 of 42 PageID #: 33




Attachment s #3 and #4 respectively, which are ERISA violations identified when viewed

with the Complaint in the Nassau County Action, involving misrepresentations, deceit,

conversion, diversion, money laundering, theft and defalcations by the employer

Defendants.

                                FACTS IN THIS ACTION
       23.    This litigation involves violations of ERISA affecting employees rights for

benefits from funds required to be paid into trust of a Plan governed by ERISA.

       24.    Plaintiff seeks payment in trust on behalf of the Defendant Class. The

Amended Complaint alleges a claim against Employer Defendants for monetary damages

in connection with the Plan established to be funded by the Employer Defendants to

provide employee benefits to the Class by self-insuring the payment of benefits or

arranging for the payment by the purchase of insurance policies. Trusts were established

under NY Regulation 114, 11 NYCRR §126 (“114 Trust”) to hold the monies supposed to

be paid by the Employer Defendants to secure and fund benefits to the Class. However,

in the course of the management of the Plan, various parties deviated drastically from the

purposes of the Plan by utilizing Plan assets for prohibited personal transactions, a

pattern of conduct over decades of the Plan, refusing to fund benefits to the Class.

       25.    The Employer Defendants have fiduciary control over the Plan assets to

provide benefits to their employees, the Class. Members of the Class are entitled to receive

such benefits under the terms of the ERISA-regulated employee benefit plan.

       26.    As recited in the Amended Complaints, a scheme has been perpetrated by

the Employer Defendants, Owner Operator Defendants and parties in interest Prohibited

Transaction Defendants involving the illegal diversion of Plan assets such that the Plan is

unable to provide benefits.

                                                11
    Case 2:21-cv-00454 Document 1 Filed 01/27/21 Page 34 of 42 PageID #: 34




       27.    Plaintiff brought the action recover the Plan assets into the 114 Trust for the

payment of benefits to the Class, by disgorgement of Plan Assets to trust by permanent

injunctions, imposition of a constructive trust, restitution, and disgorgement pursuant to

§502 of the Employee Retirement Income Security Act of1974 (“ERISA”), 29 U.S.C. §

1132, and the Declaratory Judgment Act, 28 U.S.C. §2201.

       28.    According to the Amended Complaint in Intervention in Nassau County

action 609877/2019, Plan assets have been secreted, converted and removed from the

Plan causing the trust set up for the Plan to not have the means to provide benefits to the

Class under the Plan.

       29.    Injury and death in nursing home and healthcare facilities was preventable

but for now exposed greed in a scheme of the Employer Defendants, Owner Operator

Defendants, and Prohibited Transaction Defendants involved with nursing home and

healthcare facilities and businesses named herein. The scheme manipulates Medicaid and

Medicare paid to nursing home and healthcare facilities, a fixed payment per bed rate

based on costs of operation. Under the scheme the Owner Operator Defendants gutted

labor costs upon acquiring Employer Defendant facilities by terminating experienced and

qualified employees, replacing them with new employees with very limited skills and little

or nonexistent experience, unskilled employees paid poverty wages and minimal

employee benefits. The Employer Defendants provided little, if any, training or

continuing education to raise the level of competency of the Employer Defendants’

workforce. That probably would not have been an issue, the Employer Defendants, Owner

Defendants and Prohibited Transaction Defendants would probably have been able hide,

launder and reap the tens of millions of dollars in reported but gutted labor cost, costs not

spent on training, education, apprenticeship and employee benefits, getting away with

                                                12
    Case 2:21-cv-00454 Document 1 Filed 01/27/21 Page 35 of 42 PageID #: 35




these laundered funds embezzled to illicit prohibited transactions, the very funds

intended to pay employee benefits.

       30.    Then the unexpected happened, the Covid 19 pandemic struck. The

untrained and unqualified employees could not handle the crush. The resulting death and

injury to health care workers, the lack of know-how to protect their patients, caused

unnecessary exposure to themselves, the patients, their families and public. Many of the

Employer Defendants’ facilities experienced the highest level of disease and death

anywhere in the State which was the worst it in the nation. This is all traceable to the

unqualified labor staff caused by the greed of the Employer Defendants, Owner Operator

Defendants and the Prohibited Transaction Defendants.

       31.    The illness and death in the facilities of the Employer Defendants, the worst

hit by the pandemic, was made worse by the lack of skills and know-how for sterilization,

personal protective equipment, cleanliness, safety and emergency protocol and

procedures for ventilator and other equipment operation, knowledge of Occupational

Safety and Health Act (“OSHA”) guidelines for handling bloodborne pathogens and

Centers for Disease Control and Prevention (“CDC”) Guidelines for disinfection and

sterilization in healthcare facilities to address recognized health hazards likely to cause

death or serious physical harm. Yet, these are basic reasonable and expectations from

stewards of our loved ones.

       32.    Regrettably, the disaster could have been prevented or at least managed if

the Employer Defendants had not failed to implement their plan (“Plan”) under a

program (the “Program”) approved for the Carrier Defendant Oriska Insurance Company

as the Carrier’s 1994 Program of 24 hour protection for employees established under 29

U.S.C. §1003 of the Employment Retirement Income Security Act (“ERISA”) as an

                                               13
    Case 2:21-cv-00454 Document 1 Filed 01/27/21 Page 36 of 42 PageID #: 36




“employee benefit plan” sponsored by the Employer Defendants, a plan that includes

infectious disease preparedness and response incorporated into a welfare plan to protect

and take action at time of extreme emergency. Instead, the funds accrued and reported

by the Employer Defendants in Cost Reports to the New York Department of Health

(“DOH”) to cover employee benefits as identified in the Amended Complaint, were

diverted, laundered and embezzled.

       33.    Accordingly, this action is removable to this Court pursuant to 28 U.S.C.

§§1331 and 1441(a) and (b).

                              GROUNDS FOR REMOVAL
Federal Question Jurisdiction
       34.    This case is removable pursuant to 28 U.S.C. §1441 based on federal

question jurisdiction existing under 28 U.S.C. § 1331. The Court has federal question

jurisdiction -- and thus removal jurisdiction -- on the ground that the action is completely

preempted by ERISA.

       35.    ERISA creates a federal cause of action for claims by a participant or a

beneficiary to recover, inter alia, benefits due under the terms of an ERISA plan, and to

enforce rights under the terms of the plan. See 29 U.S.C. §l 132(a)(l)(B).

       36.    ERISA provides the exclusive remedies for actions under an ERISA-

regulated plan and such actions are removable to federal court when the state law

claims asserted in an action are completely preemted. See Metropolitan Life Ins.

Company v. Taylor, 481 U.S. 58 (1987); see also Pilot Life Insurance Company v. Dedeaux,

481 U.S. 41 (1987).

       37.    The Defendant Class submit this Notice without waiving any defenses.




                                                14
    Case 2:21-cv-00454 Document 1 Filed 01/27/21 Page 37 of 42 PageID #: 37




       38.    The State Court from which this action was removed and in which this

action was commenced is within this Court’s district.

       39.    This Notice of Removal will be filed promptly with the State Court, as

required by 28 U.S.C. § 1446(d).

       40.    By copy of this document and in accordance with the Certificate of Service,

the Defendant Class is providing notice to all Parties who have been served in this this

action of the filing and by electronic court filing of this Notice of Removal pursuant to 28

U.S.C. § 1446(d).

       41.    By reason of the foregoing, this Action is within the Court's removal

jurisdiction, 28 U.S.C. § 1441, because one or more of Plaintiffs’ claims are completely

preempted by ERISA.

       42.    Pursuant to 28 U.S.C. § 1446(d), Defendant Class will promptly provide

written notice of this removal to the Supreme Court of the State of New York, County of

Rockland by electronic court filing.

       43.    The Class of employees recites here that the basis for removal is the same

basis for removal set forth in the Notice of Removal in the E.D.N.Y. hyperlink to the

Amended Complaint in Intervention in E.D.N.Y. Case 2:20-cv-06291 Document_2.

       44.    The Class Representatives named as the employee Class Defendants in the

Amended Complaints Attachments [] to [] to this Notice to Remove, are the real parties

in interest in the funds being disgorged to be placed in trust with Trust Defendant Rashbi

Management, Inc. ("Rashbi"), Diduck v. Kaszycki, supra. The Amended Complaints seek

recovery of the diverted funds to the trust established by Rashbi for the Plan based on a

Program sponsored and maintained by the Employer Defendants as identified by

hyperlink to EDNY Case 20-cv-0691 Document_2, for the purpose of providing benefits

                                                15
    Case 2:21-cv-00454 Document 1 Filed 01/27/21 Page 38 of 42 PageID #: 38




for their participants and/or their beneficiaries, the employee Class, by self-insurance or

through the purchase of insurance covering health, disability, including training, safety,

loss control, risk-management and workers' compensation. The Plan is established under

a Program approved December 8, 1994 by the New York State Department of Insurance

(now the Department of Financial Services) of a November 15, 1994 File 93100407

covering the Program. The Program and thereby the Plan is governed by 29 U.S.C. § 1003

of the Employment Retirement Income Security Act (“ERISA”), as an “employee benefit

plan”, and is preempted and governed under Federal jurisdiction by ERISA per a

determination of the New York State Department of Financial Services (“DFS”) of October

5, 2015.

       45.    Plaintiff Rashbi expressly alleges that “[t]he Plan is an employee welfare

benefit plan within the meaning of the Employment Retirement Security Act of 1974

(ERISA), 29 U.S.C. § 1001 et seq., established to provide disability benefits to employees

of Employer Defendants, the Defendant Class.” These factors establish that the Plan is an

employee welfare benefit plan as defined by ERISA. Custer v. Pan American Life Ins. Co,

12 F.3d 410, 417 (4th Cir 1993) (“[t]he existence of a plan may be determined from the

surrounding circumstances to the extent that a reasonable person could ascertain the

intended benefits, beneficiaries, source of financing, and procedures for receiving

benefits” (citation omitted). Accordingly, the Amended Complaints establishes on its face

that this matter is removable to this Court.

       46.    ERISA applies to any “employee benefit plan” if the plan is established or

maintained by an employer or employee organization engaged in commerce or in any

industry or activity affecting commerce. 29 U.S.C. § 1003. An “employee benefit plan” is

defined as a “welfare benefit plan” or a “pension benefit plan.” 29 U.S.C. § 1002(3). A plan

                                                16
    Case 2:21-cv-00454 Document 1 Filed 01/27/21 Page 39 of 42 PageID #: 39




is a welfare benefit plan if it “was established or is maintained for the purpose of providing

for its participants or their beneficiaries, through the purchase of insurance or otherwise

. . . benefits in the event of sickness, accident, disability, death or unemployment.” 29

U.S.C. § 1002(1) (references to other types of employer-provided benefits qualifying as

ERISA plans omitted).

       47.    The Class has determined that the Plan is a ERISA-regulated employee

benefit plan because “The Plan is intended to constitute a welfare plan under Section 3(1)

of the Employee Retirement Income Security Act of 1974, as amended…”).

       48.    Plaintiff Rashbi seeks payment in trust on behalf of the Defendant Class.

The Third Party Complaint alleges a claim against Employer Defendants for monetary

damages in connection with the Plan established to be funded by the Employer

Defendants to provide employee benefits to the Class by self-insuring the payment of

benefits or arranging for the payment by the purchase of insurance policies. Trusts were

established under NY Regulation 114, 11 NYCRR §126 (“114 Trust”) to hold the monies

supposed to be paid by the Employer Defendants to secure and fund benefits to the Class.

However, in the course of the management of the Plan, various parties deviated drastically

from the purposes of the Plan by utilizing Plan assets for prohibited personal transactions,

a pattern of conduct over decades of the Plan, refusing to fund benefits to the Class.

       49.    The Employer Defendants have fiduciary control over the Plan assets to

provide benefits to their employees, the employee Class. members are entitled to receive

such benefits under the ERISA-regulated employee benefit plan.

       50.    As recited in the Attachment Amended Complaints, a scheme has been

perpetrated by the Employer Defendants, Owner Operator Defendants and parties in



                                                 17
    Case 2:21-cv-00454 Document 1 Filed 01/27/21 Page 40 of 42 PageID #: 40




interest Prohibited Transaction Defendants involving the illegal diversion of Plan assets

such that the Plan is unable to provide benefits.

       51.    Plaintiff Rashbi has brought its action to recover the Plan assets into the 114

Trust for the payment of benefits to the employee Class, by disgorgement of Plan Assets

to trust by permanent injunctions, imposition of a constructive trust, restitution, and

disgorgement pursuant to §502 of the Employee Retirement Income Security Act of1974

(“ERISA”), 29 U.S.C. § 1132, and the Declaratory Judgment Act, 28 U.S.C. §2201.

       52.    According to the Amended Complaint in Intervention in Nassau County

action 609877/2019, Plan assets have been secreted, converted and removed from the

Plan causing the trust set up for the Plan to not have the means to provide benefits to the

Class under the Plan, Amended Complaint in Intervention attached hereto by hyperlink

to EDNY Case 20-cv-0691 Document_2.

       53.    Injury and death in nursing home and healthcare facilities was preventable

but for now exposed greed in a scheme of the Employer Defendants, Owner Operator

Defendants, and Prohibited Transaction Defendants among others, involved with nursing

home and healthcare facilities and businesses named in the Amended Complaints. The

scheme manipulates Medicaid and Medicare paid to nursing home and healthcare

facilities, a fixed payment per bed rate based on costs of operation. Under the scheme the

Owner Operator Defendants gutted labor costs upon acquiring Employer Defendant

facilities by terminating experienced and qualified employees, replacing them with new

employees with very limited skills and little or nonexistent experience, unskilled

employees paid poverty wages and minimal employee benefits. The Employer Defendants

provided little, if any, training or continuing education to raise the level of competency of

the Employer Defendants’ workforce. That probably would not have been an issue, the

                                                18
    Case 2:21-cv-00454 Document 1 Filed 01/27/21 Page 41 of 42 PageID #: 41




Employer Defendants, Owner Defendants and Prohibited Transaction Defendants would

probably have been able hide, launder and reap the tens of millions of dollars in reported

but gutted labor cost, costs not spent on training, education, apprenticeship and employee

benefits, getting away with these laundered funds embezzled to illicit prohibited

transactions, the very funds intended to pay employee benefits.

       54.    Then the unexpected happened, the Covid 19 pandemic struck. The

untrained and unqualified employees could not handle the crush. The resulting death and

injury to health care workers, the lack of know-how to protect their patients, caused

unnecessary exposure to themselves, the patients, their families and public. Many of the

Employer Defendants’ facilities experienced the highest level of disease and death

anywhere in the State which was the worst it in the nation. This is all traceable to the

unqualified labor staff caused by the greed of the Employer Defendants, Owner Operator

Defendants and the Prohibited Transaction Defendants.

       55.    The illness and death in the facilities of the Employer Defendants, the worst

hit by the pandemic, was made worse by the lack of skills and know-how for sterilization,

personal protective equipment, cleanliness, safety and emergency protocol and

procedures for ventilator and other equipment operation, knowledge of Occupational

Safety and Health Act (“OSHA”) guidelines for handling bloodborne pathogens and

Centers for Disease Control and Prevention (“CDC”) Guidelines for disinfection and

sterilization in healthcare facilities to address recognized health hazards likely to cause

death or serious physical harm. Yet, these are basic reasonable and expectations from

stewards of our loved ones.

       56.    Regrettably, the disaster could have been prevented or at least managed if

the Employer Defendants had not failed to implement their plan (“Plan”) under a

                                               19
   Case 2:21-cv-00454 Document 1 Filed 01/27/21 Page 42 of 42 PageID #: 42




program (the “Program”) approved for the Carrier Defendant Oriska Insurance Company

as the Carrier’s 1994 Program of 24 hour protection for employees established under 29

U.S.C. §1003 of the Employment Retirement Income Security Act (“ERISA”) as an

“employee benefit plan” sponsored by the Employer Defendants, a plan that includes

infectious disease preparedness and response incorporated into a welfare plan to protect

and take action at time of extreme emergency. Instead, the funds accrued and reported

by the Employer Defendants in Cost Reports to the New York Department of Health

(“DOH”) to cover employee benefits as identified in the Amended Complaint in

Intervention, were diverted, laundered and embezzled.

      57.    Accordingly, this action is removable to this Court pursuant to 28 U.S.C.

§§1331 and 1441(a) and (b).

Dated: New York, New York
January 26, 2021
                                               s/ James M. Kernan__________
                                               James M. Kernan, Esq.
                                               Kernan Professional Group, LLP
                                               Attorneys for the Class Defendant
                                               26 Broadway, 19th Floor
                                               P.O. Box 750
                                               New York, New York 10004
                                               Telephone: (212)986-3196
                                               Fax: (212) 656-1213




                                              20
